951 F.Supp. 1584 (1995)
Deena H. PARIS, Plaintiff,
v.
CITY OF CORAL GABLES, a political subdivision of the State of Florida, and James H. Butler, Defendants.
No. 94-0930-CIV.
United States District Court, S.D. Florida.
January 27, 1995.
William R. Amlong, Amlong & Amlong, P.A., Ft. Lauderdale, FL, for Plaintiff.
*1585 Carmen Sirkin Johnson, Muller Mintz Kornreich Caldwell, Miami, FL, for Defendants.

ORDER GRANTING DEFENDANTS' MOTION TO DISMISS
HIGHSMITH, District Judge.
THIS CAUSE comes before the Court upon Defendants City of Coral Gables and James H. Butler's Motion to Dismiss Counts I and II as to Defendant Butler and Motion to Dismiss Counts III and IV in Their Entirety, filed June 27, 1994.
With regard to Counts I and II, the law of the Eleventh Circuit is clear: individual capacity suits under Title VII are inappropriate. Busby v. City of Orlando, 931 F.2d 764, 772 (11th Cir.1991); Amy Dickinson v. Dan McCarty, et al., 1994 WL 706979 (S.D.Fla. Aug. 1, 1994). Moreover, because federal case law under Title VII is applicable to claims filed under the Florida Human Rights Act ("FHRA"), § 760.10, Florida Statutes, individual capacity claims under the FHRA are likewise inappropriate. See Florida Dept. of Community Affairs v. Bryant, 586 So.2d 1205 (Fla. 1st DCA 1991). Hence, the Court shall dismiss Counts I and II as to Defendant James H. Butler only.
As to Counts III and IV, the plaintiff concedes that, based on the authority of McKinney v. Pate, 20 F.3d 1550 (11th Cir. 1994), these claims cannot withstand dismissal. Accordingly, it is hereby
ORDERED AND ADJUDGED that defendants' motion to dismiss is GRANTED. Counts I and II of the Complaint are DISMISSED WITH PREJUDICE as to Defendant James H. Butler only; and Counts III and IV are DISMISSED WITHOUT PREJUDICE in their entirety.